*655ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In his motion for rehearing appellant insists that the evidence exhibits a variance in that it is alleged in the indictment that the stolen animal was taken from the possession of its owner Dillingham, whereas it is claimed that the evidence shows it was taken from Fred Cox. Appellant cites us to Tinney v. State, 5 S. W. 831, and Williams v. State, 51 S. W. 904, as supporting his contention. We think the facts are such that the cases mentioned are not controlling. Dillingham had placed his cow in a pasture controlled by the Rio Bravo Oil Co. She had gotten out of that pasture and into another one where Cox was employed as an oil field worker. He recognized the cow as an estray and made inquiry of appellant as to whether he knew the owner, describing the cow to appellant, who told Cox he thought the cow belonged to him (appellant) and that he would come look at her. Cox placed the cow in his lot in order that appellant might see her. When appellant saw the cow he claimed her as belonging to him and sold her to Cox. The latter made no claim to the cow until after the purchase from appellant. Prior to that time Cox was exercising no such control or management of the animal as would constitute him the special owner. On the other hand, he recognized her as an estray belonging to some party unknown to him. Under the facts we are of opinion Dillingham was in constructive possession of the animal, and that the sale to Cox by appellant was a taking from Dillingham’s possession.
The motion for rehearing is overruled.